                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


ROBERT W. CHRISTIE and AMANDA
CHRISTIE, husband and wife,

         Plaintiffs,

v.                                     Civil Action no. 2:18-cv-1458

ESTATE OF JAMES SCOTT WALRAVEN,
deceased, JOHN DOE and/or JANE DOE,
Administrator/Administratrix of THE
ESTATE OF JAMES SCOTT WALRAVEN, deceased,
CONTINENTAL CASUALTY COMPANY, INC.,
A/K/A CONTINENTAL CASUALTY COMPANY,
A/K/A THE CONTINENTAL CORPORATION, AKA
CNA GROUP LIFE ASSURANCE COMPANY, an
Illinois corporation; LOCKTON AFFINITY,
LLC, a Missouri limited liability company;
and COLUMBIA CASUALTY COMPANY, a subsidiary
or affiliate of CONTINENTAL CASUALTY
COMPANY, INC., an Illinois corporation,

         Defendants.


                  MEMORANDUM OPINION AND ORDER


         Pending is the motion of defendants Columbia Casualty

Company and Continental Casualty Company (“Casualty Companies”)

to dismiss the crossclaim of Lockton Affinity Series of Lockton

Affinity, LLC, (“Lockton”), filed January 11, 2019.      The motion

was filed as part of the Casualty Companies’ answer to the

crossclaim of Lockton and was unaccompanied by a memorandum;

Lockton did not file a response.




                                   1
         The motion, in its entirety, states:

    Lockton fails to state a claim upon which relief can
    be granted since the adoption W. Va. Code § 55-7-13a-d
    and the revised rules of several liability contained
    therein, under which contribution and implied
    indemnification are not separate causes of action that
    may be sustained against a co-defendant. Therefore,
    the cross-claim should be dismissed pursuant to Rule
    12(b)(6) of the Federal Rules of Civil Procedure
    insofar as it seeks contribution and/or implied
    indemnification from Defendants Columbia Casualty
    Company and Continental Casualty Company.

Mot. & Answer, ECF # 23 at 2.


         Pursuant to Local Rule of Civil Procedure 7.1(a)(2), a

motion to dismiss must be accompanied by a memorandum.

Additionally, under Local Rule of Civil Procedure 7.1(a)(6),

motions to dismiss “shall be filed as a separate pleading.”

Having failed to comply with each of these local rules, it is

ORDERED that the motion be, and it hereby is, denied without

prejudice to its compliant refiling.


         The Clerk is requested to transmit this order to all

counsel of record and to any unrepresented parties.



                                    DATED: May 24, 2019




                                2
